Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about January 23, 2003, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court realistically applied the flexible doctrine of issue preclusion (see Jeffreys v Griffin, 1 NY3d 34, 40 [2003]; Buechel v Bain, 97 NY2d 295, 303-304 [2001], cert denied 535 US 1096 [2002]) in barring all of plaintiffs’ claims, based on the arbitrators’ finding that plaintiff Feinberg could not have reasonably relied on the financial statements and other financial documents produced by defendants.
We have considered plaintiffs’ other contentions and find them unavailing. Concur—Tom, J.P., Williams, Friedman and Marlow, JJ.